DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the nonprovisional application filed on 06/24/2020.
Claim 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 2 recites, “one or more sensors configured to capture…”
Claim 1, lines 3-5, 7, and 9 recite, “a computing device configured to: receive… determine… select… perform…”
Claim 10, lines 1-3, 5, and 7 recite, “a computing device configured to: receive… determine… select… perform…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenmaker (US 20190294164 A1) in view of Zhang (US 20210101606 A1).
Regarding claim 1, Wagenmaker teaches,
A vehicle system comprising:
one or more sensors configured to capture aspects of an environment (The sensors 116 may collect data related to the vehicle 110 and the environment in which the vehicle 110 is operating. [0027]); and
a computing device (A computing device in a vehicle can be programmed to acquire data regarding the external environment of vehicle [0009]) configured to:
receive information about the environment captured by the one or more sensors (Via the vehicle network, the computing device 115 may transmit messages to various devices in the vehicle and/or receive messages from the various devices, e.g., controllers, actuators, sensors, etc., including sensors 116 [0020]… The sensors 116 may collect data related to the vehicle 110 and the environment in which the vehicle 110 is operating [0027]), 
determine one or more structures within the environment based on the received information (The sensors 116 may be used to sense the environment in which the vehicle 110 is operating, e.g., sensors 116 can detect phenomena such as weather conditions (precipitation, external ambient temperature, etc.), the grade of a road, the location of a road (e.g., using road edges, lane markings, etc.), or locations of target objects such as neighboring vehicles 110. [0027]), 
perform a convolution of the selected kernel and an array defining the environment (DNN 400 can include CNN 402, which can include a plurality of convolutional layers, which convolve and down sample input 404 images 203, 204, 206 for forward propagation of intermediate results 406 between adjacent convolutional layers. Convolutional layers C1-C10 down sample intermediate results 406 by pooling, wherein a group of neighboring pixels in a convolutional layer, for example a 2×2 neighborhood, are pooled together to form one pixel representing the group in output intermediate results having ½ the resolution of the input intermediate results in both x and y. For example, max pooling selects the maximum pixel value to represent each 2×2 neighborhood group. Each convolutional layer can input intermediate results 406 at one resolution, convolve it with one or more kernels, pool the results and output intermediate results 406 at a lower resolution. [0034]), wherein the convolution predicts a future trajectory of a vehicle within the environment (DNN 400 can be trained to output a set of vehicle commands 300 in response to inputting 410 high level commands into CSN 408 while inputting 404 an image 202, 204, 206 into CNN 402. Image cues 406 and high-level command cues 412 are input to NSN 414, which outputs 416 sets of vehicle commands 300. CNN 402, CSN 408 and NSN 414 can be trained simultaneously by back propagating errors between output 416 sets of vehicle commands 300 and predetermined sets of vehicle commands 300. Sets of vehicle commands 300 can be predetermined by determining sets of vehicle commands based on the location and route input 410 to CSN 408. The location and route can be analyzed using polynomial curve fitting and control theoretic calculations to determine lateral and longitudinal accelerations and initial conditions including speed and direction of vehicle 110 that can cause vehicle 110 to operate along a portion of the route starting at the location and continuing to a finish location while maintaining speed, lateral acceleration, and longitudinal acceleration within predetermined safety (upper) and efficiency (lower) limits [0036]… At step 506, computing device 115 uses the set of vehicle commands 300 output 408 from trained CNN 400 to operate vehicle 110. Computing device 115 can use the output 408 vehicle commands 300 directly to operate vehicle 100, without fitting polynomial curves or performing control theoretic calculations on route data. While computing device 115 is operating vehicle 110 based on the output 408 set of vehicle commands 300, computing device 115 can modify the set of vehicle commands 300 in real time to accommodate traffic including other vehicles, bicycles, pedestrians, etc. and comply with traffic signals and detours. as discussed above in relation to FIG. 3, based on data acquired in real time by location, video, or LIDAR sensors, for example. Following this step process 500 ends [0043]).
Wagenmaker does not teach selecting a kernel that is parameterized for predicting [vehicle motion]. However, Zhang teaches on vehicle speed prediction, comprising,
select a kernel that is parameterized for predicting a vehicle trajectory based on the one or more structures determined within the environment (The computer can further including instructions to predict the future velocity according to a kernel vector dimensioned based on the accumulated delay. The kernel vector can include the planned velocities of the reference vehicle, the sensed velocities of the subject vehicle, and the distances between the reference vehicle and the subject vehicle. The computer can further including instructions to predict the future velocity according to a kernel vector further including instructions to multiply the kernel vector by a weight vector to obtain the predicted future velocity. The weight vector can be determined at least in part by recursively incorporating a weight vector for a prior time step. The weight vector can be determined at least in part based on a kernel vector for a prior time step [0009]… In [0015] of applicant’s specification, “structure” is exemplified as, “width of lanes, number of lanes, traffic density, environment location (e.g., urban vs. rural), weather conditions, or the like.” Examiner notes that the system of Zhang does observe structure elements such as road lanes, as seen here, a computer 155 can identify a closest autonomous vehicle 105, i.e., a closest vehicle 105 ahead of the non-autonomous vehicle 205n in a same lane of a road 210 [0030].  While Zhang is directed to the prediction of vehicle motion regarding speed/velocity profile not vehicle trajectory, Zhang is being used to demonstrate that the use of a parameterized kernel for predicting vehicle motion is known )…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing the Kernel use for vehicle prediction taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to establish communication between vehicles so as to obtain data about obstacles or hazards in the area to support a vehicle’s path planning (see [0002] of Zhang).
Regarding claim 6, Wagenmaker teaches,
The vehicle system of claim 1, 
wherein the one or more structures comprises identification of at least one of a width of a road, a number of lanes of the road, a weather condition, a time of day, a speed limit, a traffic density, or an urban or rural environment (The sensors 116 may be used to sense the environment in which the vehicle 110 is operating, e.g., sensors 116 can detect phenomena such as weather conditions (precipitation, external ambient temperature, etc.), the grade of a road, the location of a road (e.g., using road edges, lane markings, etc.), or locations of target objects such as neighboring vehicles 110. [0027]).
Regarding claim 8, Wagenmaker teaches,
The vehicle system of claim 1, 
wherein the one or more structures comprises the vehicle (The sensors 116 may be used to sense the… locations of target objects such as neighboring vehicles 110. [0027]).
Regarding claim 10, Wagenmaker teaches,
A computing device configured to:
receive information about an environment (The sensors 116 may collect data related to the vehicle 110 and the environment in which the vehicle 110 is operating. [0027]);
determine one or more structures within the environment based on the received information (The sensors 116 may be used to sense the environment in which the vehicle 110 is operating, e.g., sensors 116 can detect phenomena such as weather conditions (precipitation, external ambient temperature, etc.), the grade of a road, the location of a road (e.g., using road edges, lane markings, etc.), or locations of target objects such as neighboring vehicles 110. [0027]);
perform a convolution of the selected kernel and an array defining the environment (DNN 400 can include CNN 402, which can include a plurality of convolutional layers, which convolve and down sample input 404 images 203, 204, 206 for forward propagation of intermediate results 406 between adjacent convolutional layers. Convolutional layers C1-C10 down sample intermediate results 406 by pooling, wherein a group of neighboring pixels in a convolutional layer, for example a 2×2 neighborhood, are pooled together to form one pixel representing the group in output intermediate results having ½ the resolution of the input intermediate results in both x and y. For example, max pooling selects the maximum pixel value to represent each 2×2 neighborhood group. Each convolutional layer can input intermediate results 406 at one resolution, convolve it with one or more kernels, pool the results and output intermediate results 406 at a lower resolution. [0034]), wherein the convolution predicts a future trajectory of a vehicle within the environment (DNN 400 can be trained to output a set of vehicle commands 300 in response to inputting 410 high level commands into CSN 408 while inputting 404 an image 202, 204, 206 into CNN 402. Image cues 406 and high-level command cues 412 are input to NSN 414, which outputs 416 sets of vehicle commands 300. CNN 402, CSN 408 and NSN 414 can be trained simultaneously by back propagating errors between output 416 sets of vehicle commands 300 and predetermined sets of vehicle commands 300. Sets of vehicle commands 300 can be predetermined by determining sets of vehicle commands based on the location and route input 410 to CSN 408. The location and route can be analyzed using polynomial curve fitting and control theoretic calculations to determine lateral and longitudinal accelerations and initial conditions including speed and direction of vehicle 110 that can cause vehicle 110 to operate along a portion of the route starting at the location and continuing to a finish location while maintaining speed, lateral acceleration, and longitudinal acceleration within predetermined safety (upper) and efficiency (lower) limits [0036]… At step 506, computing device 115 uses the set of vehicle commands 300 output 408 from trained CNN 400 to operate vehicle 110. Computing device 115 can use the output 408 vehicle commands 300 directly to operate vehicle 100, without fitting polynomial curves or performing control theoretic calculations on route data. While computing device 115 is operating vehicle 110 based on the output 408 set of vehicle commands 300, computing device 115 can modify the set of vehicle commands 300 in real time to accommodate traffic including other vehicles, bicycles, pedestrians, etc. and comply with traffic signals and detours. as discussed above in relation to FIG. 3, based on data acquired in real time by location, video, or LIDAR sensors, for example. Following this step process 500 ends [0043]).
Wagenmaker does not teach selecting a kernel that is parameterized for predicting [vehicle motion]. However, Zhang teaches on vehicle speed prediction, comprising,
select a kernel that is parameterized for predicting a vehicle trajectory based on the one or more structures determined within the environment (The can further including instructions to predict the future velocity according to a kernel vector dimensioned based on the accumulated delay. The kernel vector can include the planned velocities of the reference vehicle, the sensed velocities of the subject vehicle, and the distances between the reference vehicle and the subject vehicle. The computer can further including instructions to predict the future velocity according to a kernel vector further including instructions to multiply the kernel vector by a weight vector to obtain the predicted future velocity. The weight vector can be determined at least in part by recursively incorporating a weight vector for a prior time step. The weight vector can be determined at least in part based on a kernel vector for a prior time step [0009]… In [0015] of applicant’s specification, “structure” is exemplified as, “width of lanes, number of lanes, traffic density, environment location (e.g., urban vs. rural), weather conditions, or the like.” Examiner notes that the system of Zhang does observe structure elements such as road lanes, as seen here, a computer 155 can identify a closest autonomous vehicle 105, i.e., a closest vehicle 105 ahead of the non-autonomous vehicle 205n in a same lane of a road 210 [0030]. While Zhang is directed to the prediction of vehicle motion regarding speed/velocity profile not vehicle trajectory, Zhang is being used to demonstrate that the use of a parameterized kernel for predicting vehicle motion is known)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing the Kernel use for vehicle prediction taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to establish communication between vehicles so as to obtain data about obstacles or hazards in the area to support a vehicle’s path planning (see [0002] of Zhang).
Regarding claim 15, Wagenmaker teaches,
The computing device of claim 10, 
wherein the one or more structures comprises identification of at least one of a width of a road, a number of lanes of the road, a weather condition, a time of day, a speed limit, a traffic density, or an urban or rural environment (The sensors 116 may be used to sense the environment in which the vehicle 110 is operating, e.g., sensors 116 can detect phenomena such as weather conditions (precipitation, external ambient temperature, etc.), the grade of a road, the location of a road (e.g., using road edges, lane markings, etc.), or locations of target objects such as neighboring vehicles 110. [0027]).
Regarding claim 17, Wagenmaker teaches,
A method for predicting future events, the method comprising:
receiving information about an environment (Via the vehicle network, the computing device 115 may transmit messages to various devices in the vehicle and/or receive messages from the various devices, e.g., controllers, actuators, sensors, etc., including sensors 116 [0020]… The sensors 116 may collect data related to the vehicle 110 and the environment in which the vehicle 110 is operating [0027]);
determining one or more structures within the environment based on the received information (The sensors 116 may be used to sense the environment in which the vehicle 110 is operating, e.g., sensors 116 can detect phenomena such as weather conditions (precipitation, external ambient temperature, etc.), the grade of a road, the location of a road (e.g., using road edges, lane markings, etc.), or locations of target objects such as neighboring vehicles 110. [0027]);
performing a convolution of the selected kernel and an array defining the environment (DNN 400 can include CNN 402, which can include a plurality of convolutional layers, which convolve and down sample input 404 images 203, 204, 206 for forward propagation of intermediate results 406 between adjacent convolutional layers. Convolutional layers C1-C10 down sample intermediate results 406 by pooling, wherein a group of neighboring pixels in a convolutional layer, for example a 2×2 neighborhood, are pooled together to form one pixel representing the group in output intermediate results having ½ the resolution of the input intermediate results in both x and y. For example, max pooling selects the maximum pixel value to represent each 2×2 neighborhood group. Each convolutional layer can input intermediate results 406 at one resolution, convolve it with one or more kernels, pool the results and output intermediate results 406 at a lower resolution. [0034]), wherein the convolution predicts a future trajectory of a vehicle within the environment (DNN 400 can be trained to output a set of vehicle commands 300 in response to inputting 410 high level commands into CSN 408 while inputting 404 an image 202, 204, 206 into CNN 402. Image cues 406 and high-level command cues 412 are input to NSN 414, which outputs 416 sets of vehicle commands 300. CNN 402, CSN 408 and NSN 414 can be trained simultaneously by back propagating errors between output 416 sets of vehicle commands 300 and predetermined sets of vehicle commands 300. Sets of vehicle commands 300 can be predetermined by determining sets of vehicle commands based on the location and route input 410 to CSN 408. The location and route can be analyzed using polynomial curve fitting and control theoretic calculations to determine lateral and longitudinal accelerations and initial conditions including speed and direction of vehicle 110 that can cause vehicle 110 to operate along a portion of the route starting at the location and continuing to a finish location while maintaining speed, lateral acceleration, and longitudinal acceleration within predetermined safety (upper) and efficiency (lower) limits [0036]… At step 506, computing device 115 uses the set of vehicle commands 300 output 408 from trained CNN 400 to operate vehicle 110. Computing device 115 can use the output 408 vehicle commands 300 directly to operate vehicle 100, without fitting polynomial curves or performing control theoretic calculations on route data. While computing device 115 is operating vehicle 110 based on the output 408 set of vehicle commands 300, computing device 115 can modify the set of vehicle commands 300 in real time to accommodate traffic including other vehicles, bicycles, pedestrians, etc. and comply with traffic signals and detours. as discussed above in relation to FIG. 3, based on data acquired in real time by location, video, or LIDAR sensors, for example. Following this step process 500 ends [0043]).
Wagenmaker does not teach selecting a kernel that is parameterized for predicting [vehicle motion]. However, Zhang teaches on vehicle speed prediction, comprising,
select a kernel that is parameterized for predicting a vehicle trajectory based on the one or more structures determined within the environment (The can further including instructions to predict the future velocity according to a kernel vector dimensioned based on the accumulated delay. The kernel vector can include the planned velocities of the reference vehicle, the sensed velocities of the subject vehicle, and the distances between the reference vehicle and the subject vehicle. The computer can further including instructions to predict the future velocity according to a kernel vector further including instructions to multiply the kernel vector by a weight vector to obtain the predicted future velocity. The weight vector can be determined at least in part by recursively incorporating a weight vector for a prior time step. The weight vector can be determined at least in part based on a kernel vector for a prior time step [0009]… In [0015] of applicant’s specification, “structure” is exemplified as, “width of lanes, number of lanes, traffic density, environment location (e.g., urban vs. rural), weather conditions, or the like.” Examiner notes that the system of Zhang does observe structure elements such as road lanes, as seen here, a computer 155 can identify a closest autonomous vehicle 105, i.e., a closest vehicle 105 ahead of the non-autonomous vehicle 205n in a same lane of a road 210 [0030]. While Zhang is directed to the prediction of vehicle motion regarding speed/velocity profile not vehicle trajectory, Zhang is being used to demonstrate that the use of a parameterized kernel for predicting vehicle motion is known)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing the Kernel use for vehicle prediction taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to establish communication between vehicles so as to obtain data about obstacles or hazards in the area to support a vehicle’s path planning (see [0002] of Zhang).
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenmaker (US 20190294164 A1) in view of Zhang (US 20210101606 A1) in further view of Kruglick (US 20200225321 A1).

Regarding claim 2, the combination of Wagenmaker and Zhang teach the vehicle system as claimed and detailed above with respect to claim 1.
Wagenmaker and Zhang do not teach generating one or more kernels comprising parameters that are learned based on the one or more structures of the environment and vehicle behaviors corresponding to the environment. However, Kruglick teaches on machine learning based vehicle classification, comprising,
 generate one or more kernels comprising parameters that are learned based on the one or more structures of the environment and vehicle behaviors corresponding to the environment (Embodiments described herein illustrate methods, devices, and systems to overcome challenges of conventional technologies by providing systems for training and using machine learning models to classify vehicles from highway radar systems. The training systems may use auxiliary radar processing to separate events based on supplemental data (e.g., by lane, length, and/or speed), and then use separate event data groups pooled from similar or proximate supplemental data types to train multiple models. At estimation time, incoming events may be grouped using similar groupings as those used during training to select which model to use. An incoming event may be applied to the neural network operations of the selected model to generate an estimate. Generating an estimate may involve successive applications of multiple linear convolutions along varying or alternating dimensions of the event data [0004]… Each model of the plurality of models may have a different number of layers. Each model of the plurality of models may have at least one different kernel value or at least one different kernel length compared to other models of the plurality of models. The supplemental data may be associated with one or more of a lane in which the vehicles are detected, a length of the vehicles, a speed of the vehicles, a height of the vehicles, or an obstruction. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing the event analysis, use of vehicle speed, and obstruction detection taught by Kruglick. One of ordinary skill in the art would have been motivated to make this modification in order to identify the classes of vehicles that move past for the benefit of accurate traffic management, planning, and predictive estimations of later traffic (see [0002] of Kruglick).
Regarding claim 3, the combination of Wagenmaker and Zhang teach the vehicle system as claimed and detailed above with respect to claim 2.
Wagenmaker and Zhang do not teach wherein the vehicle behaviors comprise at least one of expected vehicle trajectories within the environment, a vehicle speed, or a rule of a road that applies to the environment. However, Kruglick teaches on machine learning based vehicle classification, comprising,
wherein the vehicle behaviors comprise at least one of expected vehicle trajectories within the environment, a vehicle speed, or a rule of a road that applies to the environment (Each model of the plurality of models may have a different number of layers. Each model of the plurality of models may have at least one different kernel value or at least one different kernel length compared to other models of the plurality of models. The supplemental data may be associated with one or more of a lane in which the vehicles are detected, a length of the vehicles, a speed of the vehicles, a height of the vehicles, or an obstruction. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing the use of vehicle speed taught by Kruglick. One of ordinary skill in the art would have been motivated to make this modification in order to identify the classes of vehicles that move past for the benefit of accurate traffic management, planning, and predictive estimations of later traffic (see [0002] of Kruglick).
Regarding claim 11, the combination of Wagenmaker and Zhang teach the computing device as claimed and detailed above with respect to claim 10.
Wagenmaker and Zhang do not teach generating one or more kernels comprising parameters that are learned based on the one or more structures of the environment and vehicle behaviors corresponding to the environment. However, Kruglick teaches on machine learning based vehicle classification, comprising,
 generate one or more kernels comprising parameters that are learned based on the one or more structures of the environment and vehicle behaviors corresponding to the environment (Embodiments described herein illustrate methods, devices, and systems to overcome challenges of conventional technologies by providing systems for training and using machine learning models to classify vehicles from highway radar systems. The training systems may use auxiliary radar processing to separate events based on supplemental data (e.g., by lane, length, and/or speed), and then use separate event data groups pooled from similar or proximate supplemental data types to train multiple models. At estimation time, incoming events may be grouped using similar groupings as those used during training to select which model to use. An incoming event may be applied to the neural network operations of the selected model to generate an estimate. Generating an estimate may involve successive applications of multiple linear convolutions along varying or alternating dimensions of the event data [0004]… Each model of the plurality of models may have a different number of layers. Each model of the plurality of models may have at least one different kernel value or at least one different kernel length compared to other models of the plurality of models. The supplemental data may be associated with one or more of a lane in which the vehicles are detected, a length of the vehicles, a speed of the vehicles, a height of the vehicles, or an obstruction. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing the event analysis, use of vehicle speed, and obstruction detection taught by Kruglick. One of ordinary skill in the art would have been motivated to make this modification in order to identify the classes of vehicles that move past for the benefit of accurate traffic management, planning, and predictive estimations of later traffic (see [0002] of Kruglick).
Regarding claim 12, the combination of Wagenmaker and Zhang teach the computing device as claimed and detailed above with respect to claim 11.
Wagenmaker and Zhang do not teach wherein the vehicle behaviors comprise at least one of expected vehicle trajectories within the environment, a vehicle speed, or a rule of a road that applies to the environment. However, Kruglick teaches on machine learning based vehicle classification, comprising,
wherein the vehicle behaviors comprise at least one of expected vehicle trajectories within the environment, a vehicle speed, or a rule of a road that applies to the environment (Each model of the plurality of models may have a different number of layers. Each model of the plurality of models may have at least one different kernel value or at least one different kernel length compared to other models of the plurality of models. The supplemental data may be associated with one or more of a lane in which the vehicles are detected, a length of the vehicles, a speed of the vehicles, a height of the vehicles, or an obstruction. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing the use of vehicle speed taught by Kruglick. One of ordinary skill in the art would have been motivated to make this modification in order to identify the classes of vehicles that move past for the benefit of accurate traffic management, planning, and predictive estimations of later traffic (see [0002] of Kruglick).
Claims 4-5, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenmaker (US 20190294164 A1) in view of Zhang (US 20210101606 A1) in further view of Berntorp (US 20180284785 A1).
Regarding claim 4, the combination of Wagenmaker and Zhang teach the vehicle system as claimed and detailed above with respect to claim 1.
Wagenmaker and Zhang do not teach defining a plurality of discretized locations within the environment and generate an occupancy map based on the predicted future trajectory of the vehicle, wherein the occupancy map is defined by the plurality of discretized locations within the environment defining a probability distribution of a likelihood that the vehicle will be located at the plurality of discretized locations within the environment. However, Berntorp teaches on a system for controlling vehicle motion in a shared environment, comprising,
define a plurality of discretized locations within the environment and generate an occupancy map based on the predicted future trajectory of the vehicle, wherein the occupancy map is defined by the plurality of discretized locations within the environment defining a probability distribution of a likelihood that the vehicle will be located at the plurality of discretized locations within the environment (Accordingly, one embodiment discloses a method for controlling a host vehicle traveling in an environment shared with a set of vehicles, wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out at least some steps of the method. The method includes controlling a motion of the host vehicle in the environment according to a trajectory; determining a set of feasible trajectories of hypothetical vehicles traveling in a driving area of the host vehicle defined by a state of the motion of the host vehicle and a map of the environment; generating a time-series signal indicative of motion of each vehicle in the set of vehicles traveling in the environment; determining, using the trajectory of the host vehicle, a probability of each feasible trajectory to intersect with the trajectory of the host vehicle; determining, using the time-series signals, a probability of each feasible trajectory to be followed by at least one vehicle; determining a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle; and adjusting the trajectory of the host vehicle in response to assessing the levels of risk of the feasible trajectories. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle trajectory prediction, mapping, and selection as taught by Berntorp. One of ordinary skill in the art would have been motivated to make this modification in order to obtain reliable localization and motion prediction for a vehicle traveling in a complex environment with numerous other vehicles to consider (see {0002]-[0005] of Berntorp).
Regarding claim 5, the combination of Wagenmaker and Zhang teach the vehicle system as claimed and detailed above with respect to claim 4.
Wagenmaker and Zhang do not teach wherein the computing device is further configured to provide the probability distribution to an advanced driver assistance system for determining an action to take in response to the probability distribution. However, Berntorp teaches on a system for controlling vehicle motion in a shared environment, comprising,
wherein the computing device is further configured to provide the probability distribution to an advanced driver assistance system for determining an action to take in response to the probability distribution (Then, using the determined probability 131 to intersect and the probability 151 of at least one of the hypothetical trajectories to be followed by at least one of the vehicles indicated by the time-series signal 141, the method determines 160 a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle. Finally, the method uses the level of risk 161 to adjust the trajectory 170 of the vehicle to decrease, or completely remove, the level of risk. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle trajectory prediction, mapping, and selection as taught by Berntorp. One of ordinary skill in the art would have been motivated to make this modification in order to obtain reliable localization and motion prediction for a vehicle traveling in a complex environment with numerous other vehicles to consider (see [0002]-[0005] of Berntorp).
Regarding claim 13, the combination of Wagenmaker and Zhang teach the computing device as claimed and detailed above with respect to claim 10.
Wagenmaker and Zhang do not teach defining a plurality of discretized locations within the environment and generate an occupancy map based on the predicted future trajectory of the vehicle, wherein the occupancy map is defined by the plurality of discretized locations within the environment defining a probability distribution of a likelihood that the vehicle will be located at the plurality of discretized locations within the environment. However, Berntorp teaches on a system for controlling vehicle motion in a shared environment, comprising,
define a plurality of discretized locations within the environment and generate an occupancy map based on the predicted future trajectory of the vehicle, wherein the occupancy map is defined by the plurality of discretized locations within the environment defining a probability distribution of a likelihood that the vehicle will be located at the plurality of discretized locations within the environment (Accordingly, one embodiment discloses a method for controlling a host vehicle traveling in an environment shared with a set of vehicles, wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out at least some steps of the method. The method includes controlling a motion of the host vehicle in the environment according to a trajectory; determining a set of feasible trajectories of hypothetical vehicles traveling in a driving area of the host vehicle defined by a state of the motion of the host vehicle and a map of the environment; generating a time-series signal indicative of motion of each vehicle in the set of vehicles traveling in the environment; determining, using the trajectory of the host vehicle, a probability of each feasible trajectory to intersect with the trajectory of the host vehicle; determining, using the time-series signals, a probability of each feasible trajectory to be followed by at least one vehicle; determining a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle; and adjusting the trajectory of the host vehicle in response to assessing the levels of risk of the feasible trajectories. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle trajectory prediction, mapping, and selection as taught by Berntorp. One of ordinary skill in the art would have been motivated to make this modification in order to obtain reliable localization and motion prediction for a vehicle traveling in a complex environment with numerous other vehicles to consider (see [0002]-[0005] of Berntorp).
Regarding claim 14, the combination of Wagenmaker and Zhang teach the computing device as claimed and detailed above with respect to claim 13.
Wagenmaker and Zhang do not teach wherein the computing device is further configured to provide the probability distribution to an advanced driver assistance system for determining an action to take in response to the probability distribution. However, Berntorp teaches on a system for controlling vehicle motion in a shared environment, comprising,
provide the probability distribution to an advanced driver assistance system for determining an action to take in response to the probability distribution (Then, using the determined probability 131 to intersect and the probability 151 of at least one of the hypothetical trajectories to be followed by at least one of the vehicles indicated by the time-series signal 141, the method determines 160 a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle. Finally, the method uses the level of risk 161 to adjust the trajectory 170 of the vehicle to decrease, or completely remove, the level of risk. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle trajectory prediction, mapping, and selection as taught by Berntorp. One of ordinary skill in the art would have been motivated to make this modification in order to obtain reliable localization and motion prediction for a vehicle traveling in a complex environment with numerous other vehicles to consider (see [0002]-[0005] of Berntorp).
Regarding claim 18, the combination of Wagenmaker and Zhang teach the method as claimed and detailed above with respect to claim 17.
Wagenmaker and Zhang do not teach defining a plurality of discretized locations within the environment; generating an occupancy map based on the predicted future trajectory of the vehicle, wherein the occupancy map is defined by the plurality of discretized locations within the environment defining a probability distribution of a likelihood that the vehicle will be located at the plurality of discretized locations within the environment. However, Berntorp teaches on a system for controlling vehicle motion in a shared environment, comprising,
defining a plurality of discretized locations within the environment (Accordingly, one embodiment discloses a method for controlling a host vehicle traveling in an environment shared with a set of vehicles, wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out at least some steps of the method. The method includes controlling a motion of the host vehicle in the environment according to a trajectory; determining a set of feasible trajectories of hypothetical vehicles traveling in a driving area of the host vehicle defined by a state of the motion of the host vehicle and a map of the environment; generating a time-series signal indicative of motion of each vehicle in the set of vehicles traveling in the environment [0017]); and
generating an occupancy map based on the predicted future trajectory of the vehicle, wherein the occupancy map is defined by the plurality of discretized locations within the environment defining a probability distribution of a likelihood that the vehicle will be located at the plurality of discretized locations within the environment (Accordingly, one embodiment discloses a method for controlling a host vehicle traveling in an environment shared with a set of vehicles, wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out at least some steps of the method. The method includes controlling a motion of the host vehicle in the environment according to a trajectory; determining a set of feasible trajectories of hypothetical vehicles traveling in a driving area of the host vehicle defined by a state of the motion of the host vehicle and a map of the environment; generating a time-series signal indicative of motion of each vehicle in the set of vehicles traveling in the environment; determining, using the trajectory of the host vehicle, a probability of each feasible trajectory to intersect with the trajectory of the host vehicle; determining, using the time-series signals, a probability of each feasible trajectory to be followed by at least one vehicle; determining a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle; and adjusting the trajectory of the host vehicle in response to assessing the levels of risk of the feasible trajectories. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle trajectory prediction, mapping, and selection as taught by Berntorp. One of ordinary skill in the art would have been motivated to make this modification in order to obtain reliable localization and motion prediction for a vehicle traveling in a complex environment with numerous other vehicles to consider (see [0002]-[0005] of Berntorp).
Regarding claim 19, the combination of Wagenmaker and Zhang teach the method as claimed and detailed above with respect to claim 18.
Wagenmaker and Zhang do not teach providing the probability distribution to an advanced driver assistance system for determining an action to take in response to the probability distribution. However, Berntorp teaches on a system for controlling vehicle motion in a shared environment, comprising,
providing the probability distribution to an advanced driver assistance system for determining an action to take in response to the probability distribution (Then, using the determined probability 131 to intersect and the probability 151 of at least one of the hypothetical trajectories to be followed by at least one of the vehicles indicated by the time-series signal 141, the method determines 160 a level of risk of each feasible trajectory as a combination of the probability of the feasible trajectory to intersect with the trajectory of the host vehicle and the probability of the feasible trajectory to be followed by at least one vehicle. Finally, the method uses the level of risk 161 to adjust the trajectory 170 of the vehicle to decrease, or completely remove, the level of risk. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle trajectory prediction, mapping, and selection as taught by Berntorp. One of ordinary skill in the art would have been motivated to make this modification in order to obtain reliable localization and motion prediction for a vehicle traveling in a complex environment with numerous other vehicles to consider (see [0002]-[0005] of Berntorp).
Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenmaker (US 20190294164 A1) in view of Zhang (US 20210101606 A1) in further view of Porter (US 20200202144 A1).
Regarding claim 7, Wagenmaker teaches,
The vehicle system of claim 1, wherein the computing device is further configured to
select, in response to… comparison [of recorded and generated commands], a second kernel that is parameterized for predicting a vehicle trajectory based on the one or more structures determined within the environment and the comparison of the sensed vehicle trajectory and the predicted future trajectory of the vehicle when performing a subsequent convolution (Predetermined sets of vehicle commands 300 can be determined by curve fitting and control theoretic calculations as discussed above or recorded while a vehicle 110 is being operated along a portion of a route starting at a location, for example. The predetermined sets of vehicle commands 300 associated with an input 410 high-level command and an input 404 image 202, 204, 206 can be compared to an output 416 set of vehicle commands 300 based on processing an input 410 high-level command and an input 404 image 202, 204, 206 and thereby provide error terms to back propagate and thereby provide positive or negative feedback to train CNN 402, CSN 408, and NSN 414. Once trained in this fashion, in response to inputting 404 a plurality of images 202, 204, 206 and inputting 410 a plurality of corresponding high-level commands, DNN 400 can output 416 a plurality of sets of vehicle commands 300 that can operate vehicle 110 along a route from a start location to a finish location, thereby achieving end-to-end operation of vehicle 110 [0038]).
Wagenmaker does not teach comparing a sensed vehicle trajectory with the predicted future trajectory. However, Porter teaches on automated collision risk assessment, comprising,
compare a sensed vehicle trajectory with the predicted future trajectory (As mentioned above, a collision risk is referred to herein as “significant” if certain conditions are satisfied. At a minimum, these conditions include determining that an object of interest is located within a predicted travel path and within dangerous proximity of a camera-equipped vehicle. Determining that the object is located within the predicted travel path of the camera-equipped vehicle may involve comparing location information for the object with location information for the predicted travel path. Determining that the object is located within dangerous proximity of the camera-equipped vehicle may involve comparing size information for the object with a predetermined threshold value. Location and size information are described in greater detail below. [0016])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle path prediction and comparison as taught by Porter. One of ordinary skill in the art would have been motivated to make this modification in order to minimize false positives coming from cameras and sensors used to predict the paths of other vehicles (see [0001] of Porter).
Regarding claim 16, Wagenmaker teaches,
The computing device of claim 10, wherein the computing device is further configured to 
select, in response to… comparison [of recorded and generated commands], a second kernel that is parameterized for predicting a vehicle trajectory based on the one or more structures determined within the environment and the comparison of the sensed vehicle trajectory and the predicted future trajectory of the vehicle when performing a subsequent convolution (Predetermined sets of vehicle commands 300 can be determined by curve fitting and control theoretic calculations as discussed above or recorded while a vehicle 110 is being operated along a portion of a route starting at a location, for example. The predetermined sets of vehicle commands 300 associated with an input 410 high-level command and an input 404 image 202, 204, 206 can be compared to an output 416 set of vehicle commands 300 based on processing an input 410 high-level command and an input 404 image 202, 204, 206 and thereby provide error terms to back propagate and thereby provide positive or negative feedback to train CNN 402, CSN 408, and NSN 414. Once trained in this fashion, in response to inputting 404 a plurality of images 202, 204, 206 and inputting 410 a plurality of corresponding high-level commands, DNN 400 can output 416 a plurality of sets of vehicle commands 300 that can operate vehicle 110 along a route from a start location to a finish location, thereby achieving end-to-end operation of vehicle 110 [0038]).
Wagenmaker does not teach comparing a sensed vehicle trajectory with the predicted future trajectory. However, Porter teaches on automated collision risk assessment, comprising,
compare a sensed vehicle trajectory with the predicted future trajectory (As mentioned above, a collision risk is referred to herein as “significant” if certain conditions are satisfied. At a minimum, these conditions include determining that an object of interest is located within a predicted travel path and within dangerous proximity of a camera-equipped vehicle. Determining that the object is located within the predicted travel path of the camera-equipped vehicle may involve comparing location information for the object with location information for the predicted travel path. Determining that the object is located within dangerous proximity of the camera-equipped vehicle may involve comparing size information for the object with a predetermined threshold value. Location and size information are described in greater detail below. [0016])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle path prediction and comparison as taught by Porter. One of ordinary skill in the art would have been motivated to make this modification in order to minimize false positives coming from cameras and sensors used to predict the paths of other vehicles (see [0001] of Porter).
Regarding claim 20, Wagenmaker teaches,
The method of claim 17, further comprising:
selecting, in response to… comparison [of recorded and generated commands], a second kernel that is parameterized for predicting a vehicle trajectory based on the one or more structures determined within the environment and the comparison of the sensed vehicle trajectory and the predicted future trajectory of the vehicle when performing a subsequent convolution (Predetermined sets of vehicle commands 300 can be determined by curve fitting and control theoretic calculations as discussed above or recorded while a vehicle 110 is being operated along a portion of a route starting at a location, for example. The predetermined sets of vehicle commands 300 associated with an input 410 high-level command and an input 404 image 202, 204, 206 can be compared to an output 416 set of vehicle commands 300 based on processing an input 410 high-level command and an input 404 image 202, 204, 206 and thereby provide error terms to back propagate and thereby provide positive or negative feedback to train CNN 402, CSN 408, and NSN 414. Once trained in this fashion, in response to inputting 404 a plurality of images 202, 204, 206 and inputting 410 a plurality of corresponding high-level commands, DNN 400 can output 416 a plurality of sets of vehicle commands 300 that can operate vehicle 110 along a route from a start location to a finish location, thereby achieving end-to-end operation of vehicle 110 [0038]).
Wagenmaker does not teach comparing a sensed vehicle trajectory with the predicted future trajectory. However, Porter teaches on automented collision risk assessment, comprising,
comparing a sensed vehicle trajectory with the predicted future trajectory (As mentioned above, a collision risk is referred to herein as “significant” if certain conditions are satisfied. At a minimum, these conditions include determining that an object of interest is located within a predicted travel path and within dangerous proximity of a camera-equipped vehicle. Determining that the object is located within the predicted travel path of the camera-equipped vehicle may involve comparing location information for the object with location information for the predicted travel path. Determining that the object is located within dangerous proximity of the camera-equipped vehicle may involve comparing size information for the object with a predetermined threshold value. Location and size information are described in greater detail below. [0016])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing vehicle path prediction and comparison as taught by Porter. One of ordinary skill in the art would have been motivated to make this modification in order to minimize false positives coming from cameras and sensors used to predict the paths of other vehicles (see [0001] of Porter).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wagenmaker (US 20190294164 A1) in view of Zhang (US 20210101606 A1) in further view of Wang (US 20190147335 A1).
Regarding claim 9, the combination Wagenmaker and Zhang teach the vehicle system as claimed and detailed above with respect to claim 1.
Wagenmaker and Zhang do not teach wherein the kernel is based on a heat equation. However, Wang teaches on continuous convolution in neural networks with regard to autonomous vehicles, comprising,
wherein the kernel is based on a heat equation (An autonomous vehicle or other system can include a plurality of sensors (e.g., a LIDAR system, cameras, etc.) configured to obtain sensor data associated with the system's surrounding environment as well as the position and movement of the system (e.g., autonomous vehicle). The computing system can input the sensor data to a machine-learned model that includes one or more convolutional neural networks that are continuous over a support domain. More particularly, the convolutional neural networks may include or otherwise access a filter such as a kernel that is defined continuously over the support domain associated with the input sensor data [0026]… Additional examples of sensor data include… infrared imagery… heat maps [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Wagenmaker by implementing infrared sensors and heat maps used with convolutional neural networks as taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to obtain more detailed knowledge of a vehicle’s surrounding environment to then identify the safest trajectory for the vehicle to follow (see [0003] of Wang).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20200239029 A1) teaches on a learning method for calculating collision probability, to be used for determining whether it is appropriate or not to switch driving modes of a vehicle capable of an autonomous driving, by analyzing a recent driving route of a driver is provided. And the method includes steps of: (a) a learning device, on condition that a status vector and a trajectory vector are acquired, performing processes of (i) instructing a status network to generate a status feature map and (ii) instructing a trajectory network to generate a trajectory feature map; (b) the learning device instructing a safety network to calculate a predicted collision probability representing a predicted probability of an accident occurrence; and (c) the learning device instructing a loss layer to generate a loss by referring to the predicted collision probability and a GT collision probability, which have been acquired beforehand, to learn at least part of parameters.
Jannarone (US 20080126274 A1) teaches on an auto-adaptive system, efficient processing generates predicted values in an estimation set in at least one dimension for a dependent data location. The estimation set comprises values for a dependent data point and a preselected number of spatial nearest neighbor values surrounding the dependent data point in a current time slice; The prediction may be made for time slices, seconds, hours or days into the future, for example. Imputed values may also be generated. A mean value sum of squares and cross product MVSCP matrix, inverse, and other learned parameters are used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666